--------------------------------------------------------------------------------

 
Exhibit 10.36


 
SUBSCRIPTION AGREEMENT


Smart Online, Inc.
2530 Meridian Parkway
2nd Floor
Durham, North Carolina 27713
Attention: Michael Nouri


Gentlemen:


(1)    Pursuant to prior understandings and discussions, the undersigned
(“Subscriber”) hereby agrees to purchase from Smart Online, a Delaware
corporation (the “Company”), for a purchase price of Two Dollars and Fifty Cents
($2.50) per share the number of shares of Common Stock, par value $0.001 per
share (“Common Stock”) set forth on the signature page of this Agreement. (The
Common Stock is sometimes hereinafter referred to as the “Securities.”)
Subscriber hereby acknowledges (i) that this subscription shall not be deemed to
have been accepted by the Company until the Company indicates its acceptance by
returning to Subscriber an executed copy of this subscription, and (ii) that
acceptance by the Company of this subscription is conditioned upon the
information and representations of Subscriber hereunder being complete, true and
correct as of the date of this subscription and as of the date of closing of
sale of the Securities to Subscriber. As a condition to Subscriber’s purchase of
the Securities pursuant to this Agreement, Subscriber and the Company will
execute and deliver to one another a copy of the Subscriber Rights Agreement in
substantially the form attached hereto as Appendix A (the “Subscriber Rights
Agreement”) and a Dribble Out Agreement in the form attached hereto as Appendix
B (the “Dribble Out Agreement”).


(2)    Until actual delivery of the purchase price to the Company and acceptance
by the Company of the purchase price and this Subscription Agreement, the
Company shall have no obligation to Subscriber. The Company may revoke a prior
acceptance of this Subscription Agreement at any time prior to delivery to and
acceptance by the Company of the purchase price for the Securities.


(3)      Subscriber hereby represents and warrants to the Company as follows:


(a)    Disclosure. Subscriber has carefully reviewed a draft of the Company’s
Annual Report on Form 10-K (the “Draft 10-K”), including financial information,
provided by the Company, including all risk factors, and fully understands all
risks associated with investment in the Company. Subscriber acknowledges that it
has a received the Draft 10-K and that it is aware that the Company is
undergoing an investigation by the Securities and Exchange Commission (the
"SEC") and an internal investigation by independent counsel ("Independent
Counsel") acting at the direction of the Audit Committee. Subscriber
acknowledges that it is aware that these investigations are on-going and that
Independent Counsel has not given a final report regarding its findings and
recommendations. Subscriber acknowledges that the Company has given Subscriber
an opportunity to discuss the internal investigation with Independent Counsel
and the Subscriber has had an opportunity to ask questions of management
regarding its knowledge of the status of the internal investigation and the SEC
investigation. Subscriber

1

--------------------------------------------------------------------------------



acknowledges that it is entering into this Agreement with knowledge that the
final report of Independent Counsel has not been delivered to the Company and
that the findings and recommendations of the report may change the disclosure in
the Draft 10-K provided to it and may result in a material and adverse impact on
the Company's business and financial condition.


(b)    Authorization. Subscriber has full power and authority to enter into this
Agreement. This Agreement constitutes Subscriber’s valid and legally binding
obligation, enforceable in accordance with its terms except as limited by (i)
applicable bankruptcy, insolvency, receivership, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) general principals of equity, the application of which may
deny the Company the right to specific performance, injunctive relief and other
equitable remedies.


(c)    Experience. Subscriber is experienced in evaluating and investing in
private placement transactions of securities of technology companies such as the
Company, has such knowledge and experience in financial and business matters
that Subscriber is capable of evaluating the merits and risks of Subscriber’s
investment in the Securities, is able to bear the economic risk of the
investment and is prepared to hold the shares for an indefinite period of time.


(d)    Investment. Subscriber is acquiring the Securities for investment for
Subscriber’s own account and not with a view to, or for resale in connection
with, any distribution thereof, and Subscriber has no present intention of
selling or distributing the Securities. Subscriber does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person with respect to any of the
Securities other than as set forth in this Agreement. Subscriber understands
that the Securities to be purchased by Subscriber have not been registered under
the Securities Act of 1933, as amended (the “Act”) by reason of a specific
exemption from the registration provisions of the Act which depends upon, among
other things, the bona fide nature of the investment intent as expressed herein.


(e)    Reliance Upon Subscriber Representations. Subscriber understands that the
Securities are not registered under the Act on the grounds that the sale
provided for in this Agreement and the issuance of Securities hereunder is being
made in reliance upon an exemption from the registration requirements of the Act
pursuant to Section 4(2) thereof as a transaction by an issuer of Securities not
involving a public offering or pursuant to Section 4(6) thereof as a transaction
by an issuer of securities solely to accredited investors, and is similarly
exempt under applicable state securities laws, and that the Company’s reliance
on such exemption is predicated on Subscriber’s representations as set forth in
this Agreement.


(f)    Restricted Securities. Subscriber acknowledges that the Securities have
not been registered under the Act or any applicable state securities law and
that the Securities may not be sold, assigned, pledged, hypothecated or
transferred, unless there exists an effective registration statement therefor
under the Act and all applicable state securities laws or the Company has
received an opinion of counsel, reasonably acceptable to counsel for the
Company, or other reasonable assurances, that such sale, assignment, pledge,
hypothecation or transfer is

2

--------------------------------------------------------------------------------



exempt from registration. Subscriber understands that in the absence of an
effective registration statement covering the Securities or an exemption
therefrom under the Act and all applicable state securities laws, the Securities
must be held indefinitely. In particular, Subscriber is aware that the
Securities may not be sold pursuant to Rule 144 promulgated under the Act,
unless all conditions of Rule 144 are met. Among the conditions for the use of
Rule 144 may be the availability of current and adequate information to the
public about the Company. Such information is not now available and, except as
set forth in the Subscriber Rights Agreement, the Company has no obligation to
make such information available. Notwithstanding the foregoing, no opinion of
counsel shall be required by the Company in connection with the transfer of the
Securities to an entity that is a direct or indirect wholly-owned subsidiary of
Subscriber.


(g)    Legends.   


(i)    Each certificate representing the Securities shall, in addition to any
legends required elsewhere, bear the following legend as appropriate for stock
certificates and warrant agreements:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAW AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR TRANSFERRED UNLESS THERE EXISTS
AN EFFECTIVE REGISTRATION STATEMENT THEREFOR UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND ALL APPLICABLE STATE SECURITIES LAWS OR THE ISSUER HEREOF HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL OF THE
ISSUER, THAT SUCH SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR TRANSFER IS EXEMPT
FROM REGISTRATION.


(ii)    Each certificate representing Securities shall also bear any legend
required by any applicable state securities law or by any other agreement to
which the holder thereof is a party or by which the holder thereof is bound.


(h)    No Public Market. Subscriber understands that no public market now exists
for any of the securities issued by the Company and that it is uncertain whether
a public market will ever exist for the Securities.


(i)    Access to Information. Subscriber has received all information that
Subscriber considers necessary or appropriate for deciding whether to purchase
Securities. Subscriber has had an opportunity to ask questions and receive
answers from the Company’s management regarding the terms and conditions of the
offering of the Securities and the business, properties, prospects and financial
condition of the Company and to obtain additional information from the Company
(to the extent that the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to Subscriber or to which Subscriber had access.

3

--------------------------------------------------------------------------------





(j)    Accredited Investor. Subscriber recognizes it is important under the Act
and state securities law that the Company determine if potential investors are
“accredited investors,” as defined in Appendix C attached hereto. Subscriber
represents that Subscriber is an “accredited investor” by reason of the
following: __________________________________ (indicate number from Appendix C).
Subscriber further represents that Subscriber is a citizen of the country of
Switzerland. Subscriber is not a resident of any other jurisdiction.


(4)    The representations, warranties, understandings, acknowledgments and
agreements in this Agreement are true and accurate as of the date hereof, shall
be true and accurate as of the date of the acceptance hereof by the Company and
shall survive thereafter.


(5)    This Agreement shall be enforced, governed and construed in all respects
in accordance with the laws of the State of Delaware, as such laws are applied
by Delaware courts to agreements entered into and to be performed in Delaware,
and shall be binding upon Subscriber, the Subscriber’s heirs, estate, legal
representatives, successors and assigns and shall inure to the benefit of the
Company and its successors and assigns.


(6)    Subscriber agrees not to transfer or assign this Agreement, or any of
Subscriber’s interest herein, without the express written consent of the
Company.


(7)    This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes any and all prior or
contemporaneous representations, warranties, agreements and understandings in
connection therewith. This Agreement may be amended only by a writing executed
by all parties hereto. This Agreement may be executed in one or more
counterparts.


(The remainder of this page is intentionally left blank.)

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Subscriber has executed this Subscription Agreement this
____ day of ________________, 2006.


SUBSCRIPTION
     
___________________
Number of Shares of Common Stock
   
$__________________
Total payment enclosed
           
______________________________
__________________________________
(Address)
(Name of Subscriber)
   
______________________________
__________________________________
_____________________________
(Signature)
______________________________
 
(Address)
     
_______________________
 
Social Security Number
 



ACCEPTANCE


The foregoing Subscription Agreement is accepted on this the ____ day of
____________, 2006.



 
SMART ONLINE, INC.
             
By: ___________________________
 
Name: ________________________
 
Title: __________________________










5

--------------------------------------------------------------------------------



APPENDIX A


SUBSCRIBER RIGHTS AGREEMENT




SUBSCRIBER RIGHTS AGREEMENT (this “Agreement”), dated as of ___________ ____,
2006, by and among Smart Online, Inc., a Delaware corporation with its
headquarters located at 2530 Meridian Parkway, Durham, North Carolina 27713 (the
“Company”), and the undersigned (together with its affiliates and any assignees
or transferees of all of its respective rights hereunder, the “Investors”).


WHEREAS:


A.    In connection with the Subscription Agreement by and among the parties
hereto dated as of the date hereof (the “Subscription Agreement”), the Company
has agreed, upon the terms and subject to the conditions contained therein, to
issue and sell to the Investors shares of the Company’s common stock (the
“Common Stock”), upon the terms and subject to the limitations and conditions
set forth in such Subscription Agreement; and


B.    To induce the Investors to execute and deliver the Subscription Agreement,
the Company has agreed to provide certain rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “1933 Act”), and applicable state
securities laws;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:


1.    DEFINITIONS.


(a)    As used in this Agreement, the following terms shall have the following
meanings:


(i)    “Investors” means any person who acquires shares of Common Stock of the
Company, or any security of the Company pursuant to which the holder has a right
to receive shares of Common Stock of the Company upon exercise or conversion of
such security, who agrees to become bound by the provisions of this Agreement or
a counterpart of this Agreement, and permitted transfers and assignees of
Investors in accordance with Section 9 hereof.


(ii)     “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the “SEC”).

6

--------------------------------------------------------------------------------





(iii)    “Registrable Securities” means (x) all shares of Common Stock sold by
the Company pursuant to the Subscription Agreement or pursuant to a warrant
issued to Investor at the time of purchase of such shares of common stock; and
(z) all shares of capital stock issued or issuable as a dividend on or in
exchange for or otherwise with respect to the foregoing.


(iv)    “Registration Statement” means a registration statement of the Company
under the 1933 Act.


(b)    Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth in the Subscription Agreement.


2.    SUBSCRIBER RIGHTS.


(a)    Mandatory Registration. No later than September 30, 2006 (the “Target
Filing Date”), the Company shall prepare and file with the SEC a Registration
Statement on Form S-1, SB-1 or SB-2 as determined by the Company in its sole
discretion (or, if such Forms are not then available, on such form of
Registration Statement as is then available) to effect a registration of the
Registrable Securities covering the resale of the Registrable Securities. The
Company may also include in such Registration Statement in its sole discretion,
shares for sale by the Company or the Company may file a separate Registration
Statement covering shares to be sold by the Company before, at the same time or
after the Company files a Registration Statement covering resale of Registrable
Securities by Investors.


(b)    Payments by the Company. The Company shall use its best efforts to cause
the Registration Statement to be effective as soon as reasonably practicable. If
the Registration Statement covering the Registrable Securities required to be
filed by the Company pursuant to Section 2(a) hereof is not filed by the Target
Filing Date, then the Company will make payments to the Investors in such
amounts and at such times as shall be determined pursuant to this Section 2(b)
as liquidated damages by reason of any such delay in their ability to sell the
Registrable Securities (which remedy shall be exclusive of any other remedies
available at law or in equity). The Company shall pay to each holder of
Registrable Securities an amount (the “Damage Amount”) equal to the product
obtained by multiplying (i) the purchase price (the “Purchase Price”) paid for
the Registrable Securities by the Investor, by (ii) the Applicable Percentage
(as defined below) by (iii) the number of 30-day periods (prorated for partial
periods) after the Target Filing Date that the Registration Statement covering
the Registrable Securities of the Investor is actually filed; provided, however,
that there shall be excluded from such period any delays which are attributable
(i) to Investor, or any other Investor who holds Registrable Securities, with
respect to information relating to the Investors, including, without limitation,
the plan of distribution or beneficial ownership of securities, or (ii) to the
failure of any Investor (or legal counsel to the Investor) to conduct their
review of the Registration Statement pursuant to Section 3(h) below in a
reasonably prompt manner or (iii) any person or entity named in the Prospectus
as an underwriter. The term “Applicable Percentage” means one half of one
percent. (For example, if the Registration Statement is filed thirty days after
the Target Filing Date, the Company would pay as the Damage Amount $500 for each
$100,000 of the Purchase Price. In the sole discretion of the Company, the
Company may issue to Investor in lieu of the cash payment described above, a
number of shares of Common Stock of the Company equal to the quotient derived by
dividing (i) the Damage Amount, by (ii) Purchase Price per share (as defined
above).

7

--------------------------------------------------------------------------------



 
(c)    Eligibility for Form S-3; Conversion to Form S-3. If the Company meets
the registration eligibility and transaction requirements for the use of Form
S-3 (or any successor form) for registration of the offer and sale by the
Investor and any other Investors of their Registrable Securities before the
earlier of the dates stated in clauses (ii) and (iii) in the definition of the
Registration Period (as defined in Section 3(a) below), the Company shall file a
Registration Statement on Form S-3 (or such successor form) with respect to the
Registrable Securities covered by the Registration Statement, filed pursuant to
Section 2(a) (and include in such Registration Statement on Form S-3 the
information required by Rule 429 under the 1933 Act) or convert the Registration
Statement, filed pursuant to Section 2(a) to a Form S-3 pursuant to Rule 429
under the 1933 Act and cause such Registration Statement (or such amendment) to
be declared effective as soon as practicable after filing. If the Company
becomes eligible to use Form S-3 during the Registration Period, the Company
agrees to use reasonable efforts to file all reports required to be filed by the
Company with the SEC in a timely manner so as to remain eligible or become
eligible, as the case may be, and thereafter to maintain its eligibility, for
the use of Form S-3. After such Registration Statement on Form S-3 become
effective, subject to Section 3 hereof, the Company shall maintain such
Registration Statement in effect until the earlier of clauses (ii) and (iii) in
the definition of Registration Period in Section 3(a) hereof.


3.    OBLIGATIONS OF THE COMPANY.


In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:


(a)    The Company shall prepare promptly, and use reasonable efforts to file
with the SEC not later than the Target Filing Date, a Registration Statement
with respect to the number of Registrable Securities provided in Section 2(a),
and thereafter use its best efforts to cause such Registration Statement
relating to Registrable Securities to become effective as soon as possible after
such filing, and use reasonable efforts to keep the Registration Statement
effective pursuant to Rule 415 at all times until such date as is the earlier of
(i) 270 days after the effective date of the Registration Statement; (ii) the
date on which all of the Registrable Securities have been sold by Investor and
(iii) the date on which the Registrable Securities of Investor (in the opinion
of counsel to the Company) may be immediately sold to the public without
registration or restriction (including without limitation as to volume by
Investor) under the 1933 Act (the “Registration Period”), which Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading. The right of other Investors to have
the Registration Statement remain in effect shall not confer any rights on
Investor.


(b)    The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statements and the prospectus used in connection with the Registration Statement
as may be necessary to keep the Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities of the Company covered by the Registration Statement until such time
as all of such Registrable Securities have been disposed of in accordance with
the intended methods of disposition by the Investor as set forth in the
Registration Statement.

8

--------------------------------------------------------------------------------





(c)    If requested, the Company shall furnish to one legal counsel for all
Investors whose Registrable Securities are included in a Registration Statement
(i) promptly (but in no event more than two (2) business days) after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company, one copy of each Registration Statement and any amendment thereto, each
preliminary prospectus and prospectus and each amendment or supplement thereto,
and, in the case of the Registration Statement referred to in Section 2(a), each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to such Registration Statement (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment), and (ii) promptly (but in no event more than two (2) business days)
after the Registration Statement is declared effective by the SEC, such number
of copies of a prospectus, including a preliminary prospectus, and all
amendments and supplements thereto and such other documents as Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by Investor. The Company will immediately notify one legal
counsel representing all Investors where Registrable Securities are included in
a Registration Statement by facsimile of the effectiveness of each Registration
Statement or any post-effective amendment. The Company will promptly respond to
any and all comments received from the SEC (which comments shall promptly be
made available to one legal counsel representing all Investors whose
Registration Securities are included in a Registration Statement upon request),
with a view towards causing the Registration Statement or any amendment thereto
to be declared effective by the SEC as soon as reasonably practicable, and (ii)
promptly file an acceleration request as soon as reasonably practicable (but in
no event more than two (2) business days) following the resolution or clearance
of all SEC comments. If applicable, following notification by the SEC that any
such Registration Statement or any amendment thereto will not be subject to
review, the Company shall promptly file with the SEC a final prospectus as soon
as reasonably practicable (but in no event more than two (2) business days)
following receipt by the Company from the SEC of an order declaring the
Registration Statement effective.


(d)    The Company shall use reasonable efforts to (i) register and qualify the
Registrable Securities covered by the Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Investors who hold a majority of the Registrable Securities being offered by the
Registration Statement reasonably request or qualify for an exemption for resale
afforded companies listed in a Standard & Poor’s corporate handbook or similar
publications, (ii) prepare and file in those jurisdictions such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be reasonably
necessary to maintain such registrations and qualifications in effect during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (i) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (ii) subject itself to general taxation in any such jurisdiction,
(iii) file a general consent to service of process in any such jurisdiction,
(iv) provide any undertakings that cause the Company undue expense or burden,
(v) make any change in its charter or bylaws, or (vi) spend more than $10,000 in
filing fees and legal fees and expenses for such “blue sky” compliance.

9

--------------------------------------------------------------------------------





(e)    If the Company has not selected an underwriter for the offering, and in
the event Investors who hold a majority of the Registrable Securities being
offered by the Registration Statement select underwriters for the offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the underwriters of such
offering.


(f)    As promptly as practicable after becoming aware of such event, the
Company shall notify each Investor of the happening of any event, of which the
Company has knowledge, as a result of which the prospectus included in any
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and use its best
efforts promptly to prepare a supplement or amendment to any Registration
Statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to each Investor as such Investor may
reasonably request; provided that, for not more than sixty (60) consecutive
trading days (or a total of not more than ninety (90) trading days in any twelve
(12) month period), the Company may delay the disclosure of material non-public
information concerning the Company (as well as prospectus or Registration
Statement updating) the disclosure of which at the time is not, in the good
faith opinion of the Company, in the best interests of the Company (an “Allowed
Delay”); provided, further, that the Company shall promptly (i) notify the
Investors in writing of the existence of material non-public information giving
rise to an Allowed Delay and (ii) advise the Investors in writing to cease all
sales under such Registration Statement until the end of the Allowed Delay. Upon
expiration of the Allowed Delay, the Company shall again be bound by the first
sentence of this Section 3(f) with respect to the information giving rise
thereto.


(g)    The Company shall use its reasonable best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of any Registration
Statement, and, if such an order is issued, to obtain the withdrawal of such
order within a reasonable time and to notify each Investor who holds Registrable
Securities being sold (or, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.


(h)    The Company shall permit a single firm of legal counsel designated by
Investors who own a majority of the Registrable Securities offered under the
Registration Statement to review such Registration Statement and all amendments
and supplements thereto (as well as all requests for acceleration or
effectiveness thereof) a reasonable period of time prior to their filing with
the SEC. The role of such legal counsel to the Investors shall be to confirm
that the sections of such Registration Statement covering information with
respect to the Investors, the Investor’s beneficial ownership of securities of
the Company and the Investors intended method of disposition of Registrable
Securities shall conform to the information provided to the Company by each of
the Investors, subject to review and approval by the Company and its legal
counsel. Such legal counsel for the Investors shall not have the right to
require changes to the description of the Company, its business or other matters
not related to selling stockholders.



10

--------------------------------------------------------------------------------



(i)    The Company shall make generally available to its security holders as
soon as practicable, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the 1933 Act) covering a twelve-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date of the Registration Statement.


(j)    Until the Registration Statement ceases to be effective, the Company
shall make available for inspection following reasonable prior written notice by
(i) any underwriter participating in any disposition pursuant to a Registration
Statement, (ii) one firm of attorneys or other agents retained by the Investors
who own a majority of the Registrable Securities, and (iii) one firm of
attorneys retained by all such underwriters (collectively, the “Inspectors”) all
pertinent financial and other records, and pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
deemed necessary by each Inspector to enable each Inspector to exercise its due
diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information which any Inspector may reasonably request
for purposes of such due diligence; provided, however, that each Inspector shall
hold in confidence and shall not make any disclosure (except to an Investor) of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the release of such Records is ordered pursuant to a subpoena or other order
from a court or government body of competent jurisdiction, or (b) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement. The
Company shall not be required to allow such inspection more than once per
calendar year. Following such due diligence review, Investor may require the
Company to withdraw the Registrable Securities of such Investor from the
Registration Statement, if the Company does not make changes to the Registration
Statement requested by such Investor.


(k)    The Company shall not be required to disclose any confidential
information in such Records to any Inspector or to any Investor pursuant to this
Agreement until and unless such Inspector and Investor shall have entered into
confidentiality agreements (in form and substance satisfactory to the Company)
with the Company with respect thereto. Each Investor agrees that it shall, upon
learning that disclosure of such Records or other information is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investor’s ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.


(l)    The Company shall (i) cause all the Registrable Securities covered by the
Registration Statement to be listed on each national securities exchange, if
any, on which securities of the same class or series issued by the Company are
then listed, if any, if the listing of such Registrable Securities is then
permitted under the rules of such exchange, or (ii) to the extent the securities
of the same class or series are not then listed on a national securities
exchange, to use reasonable efforts to arrange for at least two market makers to
register with the National Association of Securities Dealers, Inc. (“NASD”) as
such with respect to such Registrable Securities.

11

--------------------------------------------------------------------------------





(m)    The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement.


(n)    At the request of the holders of a majority of the Registrable Securities
offered pursuant to the Registration Statement, the Company shall prepare and
file with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and any prospectus used in connection
with the Registration Statement as may be necessary in order to change the plan
of distribution set forth in such Registration Statement.


(o)    The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Investors of Registrable Securities pursuant
to a Registration Statement.


4.    OBLIGATIONS OF THE INVESTORS.


  In connection with the registration of the Registrable Securities, the
Investors shall have the following obligations:


(a)    It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request. At least five (5) business
days prior to the first anticipated filing date of the Registration Statement,
the Company shall notify each Investor of the information the Company requires
from each such Investor.


(b)    Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statements hereunder, unless such Investor has notified the Company in writing
of such Investor’s election to exclude all of such Investor’s Registrable
Securities from the Registration Statements.


(c)    In the event the Company or Investors holding a majority of the
Registrable Securities being registered determine to engage the services of an
underwriter, each Investor agrees to enter into and perform such Investor’s
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering and take such other
actions as are reasonably required in order to expedite or facilitate the
disposition of the Registrable Securities, unless such Investor has notified the
Company in writing of such Investor’s election to exclude all of such Investor’s
Registrable Securities from such Registration Statement.

12

--------------------------------------------------------------------------------



(d)    Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(f) or 3(g), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(f) or 3(g) and, if so directed by the
Company, such Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in such Investor’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.


(e)    No Investor may participate in any underwritten registration hereunder
unless such Investor if requested by the Company (i) agrees to sell such
Investor’s Registrable Securities on the basis provided in any underwriting
arrangements in usual and customary form entered into by the Company, (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, and (iii) agrees to pay its pro rata share of
all underwriting discounts and commissions and any expenses in excess of those
payable by the Company pursuant to Section 5 below. Notwithstanding the
foregoing, there is no obligation on the part of the Company or any underwriter
to include Registrable Securities of Investor in the securities to be purchased
or sold by the underwriter.


5.    EXPENSES OF REGISTRATION.


All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualification fees, printers and accounting fees, the fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of one
counsel selected by the Investors holding a majority of the Registrable
Securities shall be borne by the Company, provided the Company shall not be
required to pay legal fees and disbursements of such legal counsel in excess of
$15,000.
 
6.    INDEMNIFICATION.


In the event any Registrable Securities are included in a Registration Statement
under this Agreement:


(a)    To the extent permitted by law, the Company will indemnify, hold harmless
and defend (i) each Investor who holds such Registrable Securities, (ii) the
directors, officers, partners, employees, agents and each person who controls
any Investor within the meaning of the 1933 Act or the Securities Exchange Act
of 1934, as amended (the “1934 Act”), if any, (iii) any underwriter (as defined
in the 1933 Act) for the Investors, and (iv) the directors, officers, partners,
employees and each person who controls any such underwriter within the meaning
of the 1933 Act or the 1934 Act, if any (each, an “Indemnified Person”), against
any joint or several losses, claims, damages, liabilities or expenses
(collectively, together with actions, proceedings or inquiries by any regulatory
or self-regulatory organization, whether commenced or threatened, in respect
thereof, “Claims”) to which any of them may become

13

--------------------------------------------------------------------------------



subject insofar as such Claims arise out of or are based upon: (i) any untrue
statement of a material fact in a Registration Statement or the omission to
state therein a material fact required to be stated or necessary to make the
statements therein not misleading; (ii) any untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities (the matters in the
foregoing clauses (i) through (iii) being, collectively, “Violations”). Subject
to the restrictions set forth in Section 6(c) with respect to the number of
legal counsel, the Company shall reimburse the Indemnified Person, promptly as
such expenses are incurred and are due and payable, for any reasonable legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by any Indemnified Person or underwriter for
such Indemnified Person, or any of their legal counsel, expressly for use in
connection with the preparation of such Registration Statement or any such
amendment thereof or supplement thereto; (ii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld; and
(iii) with respect to any preliminary prospectus, shall not inure to the benefit
of any Indemnified Person if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis in the
prospectus, as then amended or supplemented. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9.


(b)    In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees severally and not jointly to indemnify,
hold harmless and defend, to the same extent and in the same manner set forth in
Section 6(a), the Company, each of its directors, each of its officers who signs
the Registration Statement, each person, if any, who controls the Company within
the meaning of the 1933 Act or the 1934 Act, any underwriter and any other
shareholder selling securities pursuant to the Registration Statement or any of
its directors or officers or any person who controls such shareholder or
underwriter within the meaning of the 1933 Act or the 1934 Act (collectively and
together with an Indemnified Person, an “Indemnified Party”), against any Claim
to which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim arises out of or is based upon any Violation by
such Investor, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor, or its legal counsel, expressly for
use in connection with such Registration Statement; and subject to Section 6(c)
such Investor will reimburse any legal or other expenses (promptly as such
expenses are incurred and are due and payable) reasonably incurred by them in
connection with investigating or defending any such Claim; provided, however,
that the

14

--------------------------------------------------------------------------------



indemnity agreement contained in this Section 6(b) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld; provided, further, however, that the Investor shall be liable under
this Agreement (including this Section 6(b) and Section 7) for only that amount
as does not exceed the net proceeds to such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(b) with respect to any preliminary prospectus shall
not inure to the benefit of any Indemnified Party if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
on a timely basis in the prospectus, as then amended or supplemented.


(c)    Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The indemnifying party shall pay for only one separate legal counsel
for the Indemnified Persons or the Indemnified Parties, as applicable, and such
legal counsel shall be selected by Investors holding a majority of the
Registrable Securities included in the Registration Statement to which the Claim
relates (with the approval of a majority-in-interest of the Investors), if the
Investors are entitled to indemnification hereunder, or the Company, if the
Company is entitled to indemnification hereunder, as applicable. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is actually prejudiced in its
ability to defend such action. The indemnification required by this Section 6
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.



15

--------------------------------------------------------------------------------



7.    CONTRIBUTION.


To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6, (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of such fraudulent misrepresentation, and (iii) contribution (together
with any indemnification or other obligations under this Agreement) by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.


8.    ASSIGNMENT OF REGISTRATION RIGHTS.


The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of Registrable Securities if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the 1933 Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein, (v) such transfer shall have been made in
accordance with the applicable requirements of the Subscription Agreement, and
(vi) such transferee shall not be a “U.S. Person” as that term defined in
Regulation S promulgated under the 1933 Act.


9.    AMENDMENT OF REGISTRATION RIGHTS.


Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Company and Investors who hold
a majority of the Registrable Securities, except that any person or entity who
acquires Registrable Securities may become a part to this Agreement by the
Company and such person or entity signing a counterpart of this Agreement. Any
amendment or waiver effected in accordance with this Section 10 shall be binding
upon each Investor and the Company. In the event the Company becomes a
subsidiary of any company whose Common Stock is publicly traded (“Holding
Company”), and the Investor receives shares of Common Stock of such Holding
Company, all obligations of the Company under this Agreement shall terminate
upon such Holding Company assuming this Agreement, which may be done without the
consent or approval of Investor.

16

--------------------------------------------------------------------------------





10.    MISCELLANEOUS.


(a)    A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.


(b)    Any notices required or permitted to be given under the terms hereof
shall be sent by certified or registered mail (return receipt requested) or
delivered personally or by courier (including a recognized overnight delivery
service) or by facsimile and shall be effective five days after being placed in
the mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile, in each case addressed to a party. The addresses for such
communications shall be:


If to the Company:


Michael Nouri
Smart Online, Inc.
Post Office Box 12794
Research Triangle Park, NC 27709-2794
Telephone: (919) 765-5000
E-mail: dnouri@us.smartonline.com


With copies to:


Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, LLP
P.O. Box 2611
Raleigh, NC 27602-2611
Telephone: (919) 821-1220
Facsimile: (919) 821-6800
Email: mrosenfeld@smithlaw.com


If to an Investor:


to the address set forth immediately below such Investor’s name on the signature
pages to the Subscription Agreement, or on the address set forth immediately
below such Investor’s name on the agreement entered into pursuant to the
Assignment Section of this Agreement.


(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

17

--------------------------------------------------------------------------------





(d)    THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS.


(e)    In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.


(f)    This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.


(g)    Subject to the requirements of Section 9 hereof, this Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
assigns.


(h)    The headings in this Agreement are for convenience of reference only and
shall not form part of, or affect the interpretation of, this Agreement.


(i)    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.


(j)    Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


(k)    Except as otherwise provided herein, all consents and other
determinations to be made by the Investors pursuant to this Agreement shall be
made by Investors holding a majority of the Registrable Securities, determined
as if the all options, warrants and convertible securities then outstanding have
been issued and/or converted into Registrable Securities.


(l)    The Company and each Investor acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm by vitiating the intent and
purpose of the transactions contemplated hereby. Accordingly, the parties
acknowledge that the remedy at law

18

--------------------------------------------------------------------------------



for breach of its obligations under this Agreement will be inadequate and
agrees, in the event of a breach or threatened breach of any of the provisions
under this Agreement, that the other parties shall be entitled, in addition to
all other available remedies in law or in equity, and in addition to the
penalties assessable herein, to an injunction or injunctions restraining,
preventing or curing any breach of this Agreement and to enforce specifically
the terms and provisions hereof, without the necessity of showing economic loss
and without any bond or other security being required.


(m)    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.


(n)    No Investor may bring any legal or other action or proceeding for breach
of this Agreement or arising out of any matter related to this Agreement, unless
the Investors who own a majority of the Registrable Securities consent to the
bringing of such action. Any claim may be settled by the Company and the
Investors who own a majority of the Registrable Securities.


 
[The Remainder of this Page is Blank.]



19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the undersigned Investors have caused this
Agreement to be duly executed as of the date on the first page of this
Agreement.




SMART ONLINE, INC.


By: ______________________________
Name: ____________________________
Title: ____________________________






INVESTOR:
_________________________________




By:_________________________________
Name:_______________________________
Title:________________________________
Address:_____________________________
____________________________________
Telephone:___________________________
Facsimile:____________________________
Email:_______________________________





20

--------------------------------------------------------------------------------



APPENDIX B


DRIBBLE OUT AGREEMENT




AGREEMENT dated as of ________________, 2006 between Smart Online, Inc.,
Delaware corporation (the “Company”), and Atlas Capital, S.A. (Subscriber”).


WHEREAS, Subscriber has purchased shares of Common Stock (the “Purchased
Shares”) from the Company and the Company desires Subscriber to agree to limit
its sales of the Purchased Shares in return for granting Subscriber the right to
have the Purchased Shares registered. (The Purchased Shares are hereinafter
individually and collectively referred to as the “Securities”).


NOW, THEREFORE, the parties hereby agree as follows:


(1)    Registration of Shares. The Company agrees to enter into the Registration
Rights Agreement with Subscriber.


(2)    “Dribble-Out” Agreement.


(a)    In consideration for the Registration Rights Agreement, Subscriber hereby
agrees that, except as permitted under subsection (c) of this Section, during
the Dribble Out Period, as defined herein, Subscriber will not:


(i)    Sell any of the Securities or other securities of the Company or Holding
Company received on account of ownership of the Securities (the “Dribble-Out
Securities”).


(ii)          Transfer, assign or otherwise dispose of any of the Dribble-Out
Securities.


(iii)         Pledge, hypothecate or otherwise create a lien on any of the
Dribble-Out Securities.


(iv)         Loan to any person or entity any shares or other securities of the
Company or Holding Company.


(v)          Sell short any shares or other securities of the Company or Holding
Company.


(vi)        Acquire a put option or grant a call option with respect to any
shares or other securities of the Company or Holding Company.


(vii)       Enter into any agreement concerning any of the foregoing
transactions, or otherwise facilitate any other person conducting any of the
foregoing transactions.

21

--------------------------------------------------------------------------------





(b)    For purposes of this Section, Holding Company shall mean any company
whose stock is publicly traded (i) with which the Company merges or consolidates
or (ii) of which the Company or its successor becomes a subsidiary. For purposes
of this Section, the Dribble Out Period shall mean the period beginning on the
date of this Agreement and ending six (6) months after the effective date of the
first registration statement of the Company that registers for resale the
Dribble-Out Securities (the “Effective Date”). Notwithstanding the foregoing,
after the Effective Date Subscriber may sell (if permitted under a registration
statement), during any rolling thirty-day period during the Dribble Out Period,
up to 25% of the Dribble-Out Securities owned by Subscriber on the Effective
Date. The Board of Directors of the Company or Holding Company may terminate the
Dribble Out Period or allow Subscriber to take a prohibited action prior to
termination of the Dribble Out Period with respect to some or all of the
Dribble-Out Securities owned by the Subscriber, if the Board provides all other
Subscribers of the Company or Holding Company who have the same Dribble Out
Period with the same termination or waiver at the same time and to the same
extent as for Subscriber.


(c)    Notwithstanding the foregoing, provided the transferee first signs an
agreement on substantially the terms set forth herein and reasonably acceptable
to the Company or Holding Company, Subscriber may transfer securities of the
Company or Holding Company without payment or other consideration: (i) if
Subscriber is an individual, to any family member, (ii) if Subscriber is a
corporation, to any direct or indirect parent or subsidiary or any shareholder
of Subscriber, (iii) if Subscriber is a partnership, to any partner of
Subscriber, (iv) if Subscriber is a limited liability company, to any member of
Subscriber, and (v) if Subscriber is a trust, to any beneficiary of such trust.


(d)    Subscriber further agrees that before and after termination of the
Dribble Out Period, Subscriber will comply with all securities laws, rules and
regulations when purchasing or reselling securities of the Company or Holding
Company, including, without limitation, those prohibiting sales and purchases of
securities while in possession of material nonpublic information.


(e)    The Dribble-Out Securities of Subscriber shall have a legend in form and
substance acceptable to the Company and Holding Company referring to the
restrictions of this Agreement and the Company or Holding Company may instruct
the transfer agent of the Company or Holding Company to stop any transfer of any
securities in violation of this Agreement and may take any other action required
to avoid violation of this Agreement, including, without limitation, obtaining
an injunction.


(f)    The provisions of this Section shall continue in effect after the
Dribble-Out Securities are registered pursuant to the Registration Rights
Agreement.


(g)    Stop Transfer Instructions. Subscriber agrees that the Company may issue
instructions to its transfer agent that prohibit transfer in violation of this
Agreement.


(h)    Legends. The Company may place a legend on the Dribble Out Securities
referring to the restrictions contained in this Agreement.

22

--------------------------------------------------------------------------------





(3)    The representations, warranties, understandings, acknowledgments and
agreements in this Agreement are true and accurate as of the date hereof, shall
be true and accurate as of the date of the acceptance hereof by the Company and
shall survive thereafter.


(4)    This Agreement shall be enforced, governed and construed in all respects
in accordance with the laws of the State of Delaware, as such laws are applied
by Delaware courts to agreements entered into and to be performed in Delaware,
and shall be binding upon Subscriber, the Subscriber’s heirs, estate, legal
representatives, successors and assigns and shall inure to the benefit of the
Company and its successors and assigns.


(5)    Subscriber agrees not to transfer or assign this Agreement, or any of
Subscriber’s interest herein, without the express written consent of the
Company.


(6)    This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes any and all prior or
contemporaneous representations, warranties, agreements and understandings in
connection therewith. This Agreement may be amended only by a writing executed
by all parties hereto. This Agreement may be executed in one or more
counterparts.


(The remainder of this page is intentionally left blank.)

23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.






SMART ONLINE, INC.
_____________________________
           
By: ___________________________
By: __________________________
Name:_________________________
Name:________________________
Title:__________________________
Title:_________________________
     
Address: _____________________
 
_____________________
 
_____________________
 
_____________________








24

--------------------------------------------------------------------------------



APPENDIX C


An Accredited Investor is defined as follows:


(1)
a natural person whose individual net worth, or joint net worth, with that
person’s spouse, at the time of purchase exceeds $1,000,000;



(2)
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year (the year in which the purchase is made);



(3)
any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of investing in the Company, whose purchase is directed by a
sophisticated person having such knowledge and experience in financial and
business matters that she is capable of evaluating the risks and merits of
investing in the Company;



(4)
a director or executive officer of the Company;



(5)
an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;



(6)
a bank as defined in the Securities Act of 1933 (the “Act”), or a savings and
loan association or other institution as defined in the Act whether acting in
its individual or fiduciary capacity; a broker or dealer registered under the
Securities Exchange Act of 1934; an insurance company as defined in the Act; an
investment company registered under the Investment Company act of 1940 or a
business development company as defined in the Act; a Small Business Investment
Company licensed under the Small Business Investment Act of 1958; an employee
benefit plan within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary,
which is either a bank, savings and loan association, an insurance company, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors;



(7)
a “private business development company” as defined in the Investment Advisers
Act of 1940; or



(8)
an entity in which all of the equity owners are accredited investors.


 
25